 In the Matterof PROXIMITYPRINTWORKSandTEXTILEWORKERSORGANIZING COMMITTEECaseNo. R-486SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 16, 1939On June 9, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision, Direction of Election, and Order inthe above-entitled case and a related case.,The Direction of Elec-tion directed that an election be conducted within twenty (20) daysfrom the date of the Direction among all the piece-rate and hourlyproduction employees of the Proximity Print Works, of ProximityManufacturing Company, Greensboro, North Carolina, herein calledthe Company, who were employed by the Company during the pay-rollperiod next preceding October 8, 1937, excluding watchmenand clerical and supervisory employees and those who had sincequit or been discharged for cause, to determine whether or not theydesired to be represented by Textile Workers Organizing Committee,herein called the T.W. O. C., for the purposes of collective bar-gaining.On June 21, 1938, at the request of the Regional Directorfor the Fifth Region (Baltimore, Maryland) the Board issued anAmendment to Direction of Election,2 providing that the electionbe held at such time as the Board might in the future direct. OnJuly 23, 1938, the Board issued a Second Amendment to Directionof Election,3 providing that the election be held within twenty (20)days from the date of the Second Amendment to Direction of Elec-tion.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted under the direction and supervision ofthe Regional Director on August 2, 1938.Full opportunity was17 N. L. R.B. 803.2 7 N. L.R. B. 816.8 8 N. L. R.B. 574.11 N. L.R. B., No. 35.379 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccorded to all the parties to this investigation to participate in theconduct of the secret ballot and to make challenges.On August 3,1938, the Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series1,as amended, issued and duly served upon the parties his Inter- -mediate Report on the election.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote--------------------------------342Total number of ballots cast--------------------------------304Total number of blank ballots-------------------------------0Total number of void ballots-------------------------------0Total number of challenged ballots--------------------------16Total number of ballots cast for Textile Workers OrganizingCommittee-----------------------------------------------160Total number of ballots cast against Textile Workers Or-ganizing Committee---------------------------------------128Thereafter the Company filed objections to the Intermediate Re-port upon the secret ballot with respect to the above election, all ofwhich objections pertain primarily to the insufficiency of the noticeof the election held August 2, 1938, and requested that a hearing beheld thereon. It appearing to the Regional Director that the objec-tions raised a substantial and material issue with respect to theconduct of the ballot, the Regional Director, pursuant to Section9 (c) of the National Labor Relations Act, herein called the Act,and Article III, Section 9, of the Rules and Regulations, authorizeda hearing to be held to determine the issues raised by the objections.On October 4, 1938, the Regional Director issued a notice of hearingon the objections, copies of which were duly served upon the Com-pany and upon the Union. Pursuant to the notice, a hearing washeld on October 13 and 14, 1938, at Greensboro, North Carolina,before E. G. Smith, the Trial Examiner duly designated by theBoard.The Board and the Company were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,Trial ExaminerSmith filed a report dated November 29, 1938, in which he found theexceptions of the Company to be without merit and in which herecommended that the exceptions be overruled. PROXIMITY PRINT WORKS ET AL.381Upon the entire record in the hearing on the objections, the Boardmakes the following :SUPPLEMENTARY FINDINGS OF FACTThe first exception of the Company to the Intermediate Reportupon the secret ballot is that a majority of the eligible employeeshave not voted in favor of the T. W. 0. C., but only a majority ofthe employees voting in the election.The Board considered in detailinMatter of R. C. A. Manu f acbwring Company, Ine.4a similarcontention.It was there pointed out that the words "by a majorityof the employees" used in Section 9 (a) of the Act refer to a majorityof the eligible employees voting in an election.The first objectionis accordingly overruled.The Company's second exception is upon the ground that theelection was held and conducted under such circumstances as to renderit void and of no effect.The Companyallegesin this connection thatthe calling of the election was surrounded with secrecy and noticethereof was givenso as tomake it impossible for all the eligible em-ployees to have notice of the time and place of the election and toprepare to participate therein; that it was common knowledge amongthe members and supporters of the T. W. 0. C.as early asthe 28thor 29th of July, if not sooner, that the election would be held, butsuch information was not communicated to and was not known by theCompany, or any of the unorganized employees of the Company;that because of the shortness of the time between the posting of thenotice and the election, and the actual ignorance of such notice onthe part of many employees engaged on the third shift which wenton duty at approximately 11: 00 p. m., very few employees on thethird shift voted in the election; and that the election was intention-ally and designedly held so as to disfranchise as manyunorganizedemployeesas possibleand at the same time enable the T. W. 0. C.to secure the maximum number of votes,and asa directresultthereof38 eligible employees did not vote and have been deprived of the rightto expresstheir free choiceas guaranteedto them by the Act.The aforesaid exception and the allegations made in connectiontherewith are fully answered by the facts disclosed at the hearing onthe exceptions.The factsare asfollows :About June 13, 1938, a representative of the Regional Director helda meetingwith representatives of the Company regarding the electionwhich the Board directed on June9, 1938.It was agreed that theelectionshould be held on June 21, 1938, between the hours of 1: 00and 4:30 o'clock in the afternoon,and alist of eligible voters was4Matter of R. C. A.Manufacturing Company,Inc.andUnsted Electrical & RadioWorkers of America,2 N. L. R.B. 159. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDcompiled and agreed upon.Thereafter the Regional Director fur-nished the Company with copies of the notice of election which wereposted in conspicuous places throughout the plant about 6 days beforethe election was to be held.There were affixed to the notices copiesof the list of eligible voters.On June 18, 19, and 20, 1938, there appeared in two Greensboronewspapers full-page advertisements which dealt with the election atthe Proximity Print Works plant and which reflected unfavorablyupon the C. I. O. and its leaders.Copies of the newspapers in whichthe advertisements appeared were delivered free of charge to thehomes of employees of the Company. , Protest was made to theRegional Director that the employees of the Company had beencoerced and intimidated thereby.At the request of the RegionalDirector and pending an investigation, the Board, on June 21, 1938,issued an Amendment to the Direction of Election, providing thatthe election be held, at such time as the Board might in the futuredirect.On July 23, 1938, the Board issued a Second Amendmentto the Direction of Election directing that the election be held within20 days from that date.Pursuant to the Direction of Election and amendments thereto,the Regional Director on Saturday, July 30, 1938, mailed to theCompany and to the T. W. O. C. letters each of which stated that theelection originally scheduled for June 21, 1938, would be conductedon Tuesday, August 2, 1938, between the hours of 1:00 and 4: 30o'clock in the afternoon.The letter of the Regional Director to theCompany also stated that representatives of the Regional Directorwould call upon the Company on August 2, 1938, to obtain a list ofthe eligible voters which was prepared for the election as originallyscheduled.The Regional Director on July 30, 1938, also mailed tothe Company copies of the notice of election for posting throughoutthe plant.The letter which was mailed to the representative of the T. W. O. C.reached him at the hotel where he was staying on Sunday afternoon,July 31, 1938.The union representative thereupon informed a num-ber of the active union members of the election and asked them tospread the word about.The union representative on the same after-noon called the president of the Company by telephone and informedhim of the letter from the Regional Director and its contents.The Company received its letter from the Regional Director onMonday, August 1, at approximately 8:30 a. m. and shortly there-after received copies of the Notice of Election.The Company postedbefore noon on August 1, in each of its departments at the plant,copies of the Notice of Election together with copies of the sampleballot and copies of the eligibility list which had been prepared forthe election as originally scheduled. PROXIMITY PRINT WORKS ET AL.383On the morning of August2, 1938, atapproximately 10:30 o'clock,representatives of the Regional Director met with representatives ofthe Company and the T. W. O. C. at the offices of the Company andthe parties checked the eligibility list which had been previouslyprepared to ascertain whether any changes were necessary. It ap-pears that a representative of the Company at that time commentedto one of the representatives of the Regional Director regardingthe shortness of time between the posting of the notice and the elec-tion, but the Company did not then nor at any time preceding theelection otherwise makes any protest in this regard.The Companystated that two persons whose names appeared on the list had beendischarged for cause and the two names were crossed out.TheT.W. O. C. challenged 10 persons whose names appear on the liston the ground that they were supervisors.At about 12:30 p. m.three employees who had been designatedas observersfor the unor-ganized employees were called in and they checked the list of em-ployees for about 20 minutes.They challenged3 nameson the liston the ground that such persons held positionssimilarto the 10persons challenged by the T. W. O. C.as supervisors.The chal-lenged ballots are considered hereinbelow.The voting began at 1:00 p. in. and continued until 4: 30 p. in.As noted above, the Company contends that 38 employees 5 whosenames appeared on the list of eligible voters did not participate inthe election because of inadequate notice of the election.The per-sons whose names appeared on the eligible list, but who did notparticipate in the election, are as follows :(a)Chester Collins, Samuel Priddy, James Pruitt, and RobahPurdue appear to have left the employ of the Company. The recordindicates that Collins, Priddy, and Pruitt were lastseenor heardof on September 30, 1937, February 16, 1938, and June30, 1938,respectively.Purdue last worked for the Company on February 10,1938, and thereafter joined the Navy. It is clear that the failureof these employees to vote in the election was not caused by anyinadequacy in the notice of the election.(b)Eleven 6 of the approximately 20 employees on the third shiftwhich works from 11: 00 p. m. to 7: 00 a. m. did not vote in the elec-tion.Only 3 of the 11 testified at the hearing.One stated that hedid not see the notice and did not know of the election.The secondstated that he did not see the notice of election, but admitted oncross-examination that he had to pass the bulletin board to go tothe washroom and stated that "I always know if there is anything onr The Company states in its exceptions that 38 eligible employees did not vote. Itappearsthat Glenn Pugh, one of the 38 employees named by the Company, did in factvote.9 Peter Brown,Charlie Basham,William Fulp, Jr., Clayton Greer, Clyde Lamb, GarlandReives, Roy Way, Garland Wyrick, Thomas Ward, Paul Guy, and Ellinger McAdoo. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDit."It seems to be undisputed that a notice was on the bulletinboard while this employee was working.The third testified that hedid not have notice of the election until 2: 00 p. m. on the day of theelection, but conceded that he had adequate time thereafter to voteif hehad so desired.All of the 11 employees in question worked on the shift beginning at11: 00 p. m. on August 1. Since thenoticesof election were postedprior to noonon August 1 andsince a largenumber of employees onsuch shift voted in the election,itappearsinconceivable that allemployees on the shift did not have adequate opportunity to know ofthe election.At most the evidencecreatesdoubt as to knowledge ofthe election on the part of two employees on the third shift inasmuchas the testimonyof oneof the three persons testifying showed that hehad adequate knowledge and inasmuchas notestimony was introducedas to the eight employees on the third shift who did not vote and whodid not testify.(c)A group of nine employees' did not work at the plant onAugust 2 and a tenth employee 8 worked only 2 hours on that day.The Company stated that 6 of the 10 employees had not worked onAugust 1. It appeared from testimony on behalf of the Company thatone of thesix menwas in Canada and a second was engaged in Armymaneuvers.Only 1 of the 10 employees testified at the hearing.Hestated that he did not have notice of the election, but also stated thathe would not have voted on August 2 even if he had received 6 months'notice inasmuch as he was taking care of his brother-in-law who wasill on that day.On the basis of the record, we conclude that it has notbeen established that any lack of notice was the reason for their failureto vote.(d)The remaining 12 9 of the 38 employees on the eligibility listwho did not vote in the election worked on the first and second shiftsat the plant and worked on the day of the election. The first shiftworked from 7: 00 a. m. to 3: 00 p. in. and the second shift workedfrom 3: 00 p. m. to 11: 00 p. in. The election was held from 1: 00 p. m.to 4: 30 p. m. Thus all the employees were at the plant during theelection.By agreement of the parties, the employees at the plantvoted by departments, although some employees who were in thevicinity of the polling place were permitted to vote regardless ofdepartment.The overseer of each department would advise theemployees when to go to the polling place and the employees wouldleaveor not as they saw fit.4 Jasper Evans, James Gordon, Melvin Huffman, Philip Kimber, James Kernodle, ArthurMay, Fred Marshall, Orville Snyder, and Charlie StewartsKent Summers.John Dalton,ElmerSimmons, Aubrey Beal, Will Artis, Ethel Gregory, Richard Hobbs,Noah Blackburn, Walter Roberson, Elisha Wells, Preston Weeks, Eva Welborn, and ClydeSpires. PROXIMITY PRINT WORKS ET AL.385None of the 12 employees in question testified at the hearing.Barnes,plant superintendent, conceded that he knew of no reason whythese employees could not have voted.He concededalsothat no com-plaint had been made to him by any of the 12 employees as to a lack ofnotice of the election.Under the circumstances, we think it clear that the 12 employees onthe first or second shift who did not vote in the election had adequatenotice thereof.Certain additional facts should be noted with respect to the secondexception of the Company. At the hearing on the exceptions, the filesof the Acting Regional Director were made available for examinationrelative to the allegation of the Company that information concerningthe election was made available to the T. W. 0. C. prior to the date onwhich it was made available to the Company and the unorganizedemployees.The examination covered the period from June 21, thedate the election was originally scheduled, to August 2, the date theelection was held.The files disclosed, and the Acting Regional Director testified, thaton June 28 the representative o^ the T. W. 0. C. sent him a telegramsuggesting that the election be held that week, but that he replied thathe could not comply with such a request until he received an orderfrom the Board authorizing him to conduct the election. The files alsodisclosed, and the Acting Regional Director testified, that on July 19,the union representative again sent a telegram to him, requesting thatthe election be held on July 26.The Regional Director sent no replyto this telegram.The only other communication was on July 30, onwhich date the Regional Director informed the Company and theT.W. 0. C. of the election to be held August 2. The attorney for theBoardalsointroduced in evidence the telephone bills of the ActingRegional Director's office which show that no telephone calls weremade from that office to Greensboro during July or August. TheActing Regional, Director also testified that he had no memoranda ofany incoming calls from Greensboro.The representative of theT. W. 0. C. testified that from June 21 to July 31, he had not receivedany notice from anybody at any time or at any place regarding theelection of August 2.He also testified that he did not telephone theActing Regional Director at any time to get any information about theelection which was held August 2, and that the first information hereceived was the letter which he received on July 31. The representa-tive of the T. W. 0. C. further testified that the above two telegramsand the one reply constituted all his communications with the ActingRegional Director.This testimony corroborated that of the ActingRegional Director.The Acting Regional Director also stated thatduring the time in question he had given no instructionst to any of hisagents about the election.This was also corroborated by the T. W. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARD0. C. representative who testified that during the same time he did notsee any agents of the Acting Regional Director. It is clear from therecord that the first and only information sent to the parties regardingthe election of August 2, was on July 30, at which time the ActingRegional Director mailed letters to both parties.In view of the foregoing, we find that the second exception of theCompany is without merit. It is clear that the calling of the electionwas not surrounded with secrecy and that the notice thereof was notso given as to make it impossible for the eligible employees to havenotice of the time and place of the election and to prepare to partici-pate therein.It is clear also that there was no discrimination againstthe Company and the unorganized employees relative to the noticewhich was given. It is still further clear that a lack of notice wasnot the reason for the failure of 38 eligible employees to vote in theelection.The most that has been established is that 2 of the 38employees may not have had knowledge of the election.The votes ofthe two employees would not have affected the results of the election.The third exception of the Company to the Intermediate Reportupon the secret ballot is, in substance, as follows : Due to the shortnessof time between the receipt of the notice of election and the holdingof the election on August 2, the Company could not and did not revisethe eligibility list by striking therefrom the names of those employeeswho had quit or been discharged for cause.We conclude that thisexception has been sufficiently answered by the facts hereinabove setforth.In its third exception, the Company also raised the question of thepersons whose ballots were challenged.The T. W. 0. C. challenged10 persons on the ground that they were supervisors and the unorgan-ized employees challenged 3 persons on the ground that they occupiedthe same status as the 10 persons challenged by the T. W. 0. C. Itappears that the ballots cast by three persons whose names were noton the eligible list, but who claimed that their names should havebeen included, were also considered as challenged ballots.Althoughthese ballots were not apparently challenged at the time of the elec-tion, the Company took the position at the hearing that the ballotsshould not be counted and that eight other persons who occupied thesame status as the three employees did not vote in the election and hadno notice thereof. It suffices to say in connection with the eightemployees that there is nothing in the record which in anywise showsthat they did not have notice of the election.We find it unnecessary to consider in detail the facts concerning theballots of the 13 persons challenged as being supervisors and theballots of the 3 persons whose names did not appear on the eligibilitylist.The majority of the T. W. 0. C. would not be affected even if thecontention of the Company was upheld as to all 16 ballots. PROXIMITY PRINT WORKS ET AL.387The final exception of the Company is upon the ground that theamendments dated June 21, 1938, and July 23, 1938, to the Directionof Election were entered without notice to the Company and an oppor-tunity to be heard.The action of the Board in this matter waswithin the authority vested in it by Section 9 (c) of the Act andpursuant to Article III, Section 8, of National Labor Relations BoardRules and Regulations-Series 1, as amended.The Board finds, more-over, that the Company was not prejudiced by the action which wastaken.The exception is hereby overruled.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat Textile Workers Organizing Committeehas been designated and selected by a majority of all the piece-rateand hourly production employees of the Proximity Print Works, ofProximityManufacturing Company, Greensboro, North Carolina,excluding watchmen and clerical and supervisory employees, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to the provisions of Section 9 (a) of the Act, TextileWorkers Organizing Committee is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.